ICJ_060_TrialPakistaniPOW_PAK_IND_1973-09-29_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN v. INDIA)

ORDER OF 29 SEPTEMBER 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROCÈS DE
PRISONNIERS DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

ORDONNANCE DU 29 SEPTEMBRE 1973
Official citation:

Trial of Pakistani Prisoners of War,
Order of 29 September 1973, I.C.J. Reports 1973, p. 344.

Mode officiel de citation:

Procès de prisonniers de guerre pakistanais,
ordonnance du 29 septembre 1973, C.I.J. Recueil 1973, p. 344.

 

No de ventes OOD

 

 

 
29 SEPTEMBER 1973
ORDER

CASE CONCERNING TRIAL OF PAKISTANI
PRISONERS OF WAR

(PAKISTAN ». INDIA)

AFFAIRE RELATIVE AU PROCES DE PRISONNIERS
DE GUERRE PAKISTANAIS

(PAKISTAN c. INDE)

29 SEPTEMBRE 1973
ORDONNANCE
344

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973

29 septembre 1973

AFFAIRE RELATIVE AU PROCÈS DE

PRISONNIERS DE GUERRE PAKISTANAIS
(PAKISTAN c. INDE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 40 du Règlement de la
Cour,

Vu Pordonnance du 13 juillet 1973 par laquelle la Cour a notamment
fixé au 1°" octobre 1973 la date d’expiration du délai pour le dépôt du
mémoire du Gouvernement pakistanais et au 15 décembre 1973 celle de
expiration du délai pour le dépôt du contre-mémoire du Gouvernement
indien sur la question de la compétence de la Cour pour connaître du
différend,

Considérant que, par lettre du 24 septembre 1973, reçue au Greffe le
même jour, l’agent du Pakistan a, pour les raisons par lui exposées,
demandé que la date d’expiration du délai pour le dépôt du mémoire soit
reportée au 15 décembre 1973;

Considérant que copie de cette communication a été transmise immé-
diatement au Gouvernement indien, qui a été invité à faire connaître son
opinion à la Cour le 28 septembre 1973 au plus tard;

Considérant qu'aucune observation n’a été reçue du Gouvernement
indien:

Reporte au 15 décembre 1973 la date d’expiration du délai pour le
dépôt du mémoire du Gouvernement pakistanais;

Reporte au 17 mai 1974 la date d’expiration du délai pour le dépôt du
contre-mémoire du Gouvernement indien ;

4

1973
29 septembre
Rôle général
n° 60
PRISONNIERS DE GUERRE PAKISTANAIS (ORDONN. 29 IX 73) 345
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le vingt-neuf septembre mil neuf cent soixante-
treize, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouvernement
pakistanais et au Gouvernement indien.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.
